                                                             1

                                                             2

                                                             3

                                                             4

                                                             5

                                                             6

                                                             7

                                                             8                           UNITED STATES DISTRICT COURT

                                                             9                                  DISTRICT OF NEVADA

                                                            10   NATIONSTAR MORTGAGE LLC,                     Case No.: 2:16-cv-01637-MMD-GWF
                                                            11                                                ORDER RE:
                                                                                 Plaintiff,
                                                                                                              STIPULATION AND ORDER TO
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   v.                                           DISMISS NATIONSTAR MORTGAGE
                                                                                                              LLC'S CLAIMS AGAINST SUMMIT
                      LAS VEGAS, NEVADA 89134




                                                            13   SUMMIT HILLS HOMEOWNERS                      HILLS HOMEOWNERS ASSOCIATION
AKERMAN LLP




                                                                 ASSOCIATION and EDWARD KIELTY                WITH PREJUDICE
                                                            14   TRUST,
                                                            15                   Defendants.
                                                            16
                                                                 SUMMIT HILLS HOMEOWNERS
                                                            17   ASSOCIATION,
                                                            18                   Third-Party Plaintiff,
                                                            19   v.
                                                            20   ALESSI & KOENIG, LLC,
                                                            21                   Third-Party Defendant.
                                                            22

                                                            23   ///
                                                            24   ///
                                                            25   ///
                                                            26   ///
                                                            27   ///
                                                            28   ///
                                                                                                          1
                                                                 49288624;1
                                                             1            Plaintiff Nationstar Mortgage LLC (Nationstar) and defendant/third-party plaintiff Summit

                                                             2   Hills Homeowners Association (Summit), through their respective counsel, stipulate to dismiss

                                                             3   Nationstar's claims against Summit with prejudice, each party shall bear its own attorney's fees and

                                                             4   costs.

                                                             5            Respectfully submitted, this the 25th day of June, 2019.

                                                             6
                                                                 AKERMAN LLP                                             LEACH KERN GRUCHOW ANDERSON
                                                             7                                                           SONG
                                                             8
                                                                 /s/ Jared M. Sechrist                                   /s/ Chase Pittsenbarger
                                                             9   MELANIE D. MORGAN, ESQ.                                 CHASE PITTSENBARGER, ESQ.
                                                                 Nevada Bar No. 8215                                     Nevada Bar No. 13740
                                                            10   JARED M. SECHRIST, ESQ.                                 2525 Box Canyon Drive
                                                                 Nevada Bar No. 10439                                    Las Vegas, Nevada 89128
                                                            11
                                                                 1635 Village Center Circle, Suite 200
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 Las Vegas, Nevada 89134
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                                                         Attorneys for defendant/third-party plaintiff
                      LAS VEGAS, NEVADA 89134




                                                            13   Attorneys for plaintiff Nationstar Mortgage LLC         Summit Hills Homeowners Association
AKERMAN LLP




                                                            14

                                                            15

                                                            16                                                   ORDER

                                                            17   IT IS SO ORDERED:
                                                                 DATED THIS 27th DAY OF JUNE, 2019.
                                                            18

                                                            19                                                  UNITED STATED DISTRICT JUDGE MIRANDA M. DU

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                     2
                                                                 49288624;1
